Title: To James Madison from Hugh Williamson, 19 May 1789
From: Williamson, Hugh
To: Madison, James


Dear sirSuffolk 19th May 1789
At Baltimore & Norfolk and wherever I touched since I left New York I have heard Complaints that Molasses was to be taxed six Cents. This is what I did not expect in southern States, but they say that Molasses is a necessary Part of food for the Poor. In Virginia the Complaints I have heard are very loud that the Vessels of Foreigners not treating are only taxed 50 Cents. This trifling Tax they say will not stop a single British Bottom & will not make it worth while to build a single American Ship. This is what I did expect notwithstanding the Declamations of some southern Gentlemen aided by New York—usual associates. Let me risque a Conjecture. The mercantile Interest thinking that they are sacrificed to the avidity of Planters who are afraid of paying six Pence ⅌ Hhd more for the freight of Tobacco or Rice will take ample Revenge by smugling. That Tax must fall on the Planters. In Order to prevent Smugling as much as possible I think that Ship Owners should be encouraged as much as possible. You will forgive this Opinion from the Citizen of a foreign State. From Baltimore I came to Norfolk by the Packet & am to proceed in the morning to morrow for Edenton by the Stage.
Will you be so good as [to] send the inclosed to Mrs Seabring at the Corner of Crown Street & broad Way. Mrs Williamson will direct her Servant occasionally to call there for Letters. If any Letters are for me in the Post Office be so good as [to] inclose them & send me withal any Acts that may have passed or other material Intelligence. I am Dr sir Your most obedt servt:
Hu Williamson
